Case 1:18-cr-00204-NGG-VMS Document 426 Filed 03/14/19 Page 1 of 1 PageID #: 4283


                             SHER TREMONTEllp ".KSSSSfS,,.
                                                                                       H

                                                   March 13,2019

       VIAECF


       The Honorable Nicholas G. Garaufls
      United States District Judge
      United States District Court
      Eastern District of New York
      225 Cadman Plaza East
      Brooklyn, NY 11201

                    Re:      United States v. Raniere, et aL, 18 Crim. 204 (NGG)

      Dear Judge Garaufis:

             We write on behalf of Kathy Russell to respectfully request that, given her limited
      financial resources and the cost of traveling and staying in New York City, Ms. Russell
      be permitted to appear telephonically for the status conference currently scheduled for
      Monday, March 18 at 11:00 A.M. The government does not oppose this request.

             We appreciate the Court's consideration.

                                                   Respectfully submitted,

                                                   /s/ Justine A. Harris


                                                   Justine A. Harris

      cc: All Counsel (via ECF)




                                              '   s/NGG, USDJ




                   90 BROAD STREET ( 23RD FLOOR 1 NEW YORK, NY 10004
              WWW.SHERTREMONTE.COM ! TEL. 212.202.2600 I FAX. 212.202.4-156
